Citation Nr: 0511526	
Decision Date: 04/22/05    Archive Date: 05/03/05

DOCKET NO.  02-01 962A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating for dermatophytosis, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The veteran had active military service from November 1942 to 
January 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which confirmed and continued a 10 
percent rating for a skin disorder of the left foot.

The veteran testified before the undersigned Veterans Law 
Judge in November 2002.  A transcript of his hearing has been 
associated with the record.

When the veteran's case was before the Board in May 2003 it 
was remanded to the RO for additional development and 
adjudication.  The case was returned to the Board in March 
2005 for appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board initially notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA) was 
signed into law.  This liberalizing law is applicable to this 
appeal.  

The Board's May 2003 remand directed that the veteran be 
afforded a VA examination of his skin disorder.  
Specifically, the examiner was asked to identify the 
percentage of the veteran's body affected by the service-
connected skin disorder.  The examiner was also asked to 
indicate whether the skin disorder was superficial and 
painful or superficial and unstable.  However, the August 
2004 examination report does not address these inquiries.  
The Board therefore concludes that an additional VA 
examination, which addresses the issues set forth in the May 
2003 remand, must be conducted.  It is noted that the United 
States Court of Appeals for Veterans Claims (Court) held that 
a remand by the Board imposes upon the Secretary of the VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  It is further noted that where the remand orders of 
the Board are not complied with, the Board errs in failing to 
insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review. 

Accordingly, the claim is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran and 
obtain the names, addresses, and dates of 
treatment of all medical care providers, 
VA or non-VA, which treated him for the 
skin disorder of his left foot since July 
2004.  After the veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran is to 
be notified of unsuccessful efforts in 
this regard, in order that he be provided 
the opportunity to obtain and submit 
those records for VA review. 

2.  The veteran should be afforded a VA 
dermatological examination to determine 
the nature and extent of his service-
connected dermatophytosis of the left 
foot.  All indicated tests and studies 
are to be performed.  Prior to the 
examination, the claims folder must be 
made available to the dermatologist for 
review of the case. A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  

The examiner is to indicate whether the 
skin disorder involves:

(a) 20 to 40 percent of the entire 
body or 20 to 40 percent of exposed 
areas affected, or; systemic therapy 
such as corticosteroids or other 
immunosuppressive drugs required for 
a total duration of six weeks or 
more, but not constantly, during the 
past 12-month period; 

(b) at least 5 percent, but less 
than 20 percent, of the entire body, 
or at least 5 percent, but less than 
20 percent, of exposed areas 
affected, or; intermittent systemic 
therapy such as corticosteroids or 
other immunosuppressive drugs 
required for a total duration of 
less than six weeks during the past 
12-month period; or 

(c) whether the skin disease is 
superficial and unstable or 
superficial and painful. 

The complete rationale for all opinions 
expressed should be clearly set forth in 
the examination report.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

4.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

5.  When the above development has been 
completed, the RO should readjudicate the 
issues on appeal based on a de novo 
review of all pertinent evidence.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO 
should issue a Supplemental Statement of 
the Case and afford the veteran the 
requisite opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


